NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 21, 2018* 
                               Decided February 21, 2018 
                                             
                                         Before 
 
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      MICHAEL S. KANNE, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge

 
No. 16‐3886 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Southern District of 
                                                Indiana, Indianapolis Division. 
      v.                                         
                                                No. 1:15‐CR‐00189‐001 
MATTHEW YORK,                                    
      Defendant‐Appellant.                      Tanya Walton Pratt, 
                                                Judge. 
 

                                       O R D E R 

            Matthew York pleaded guilty to possessing a firearm after a felony conviction, 
see 18 U.S.C. § 922(g)(1), and was sentenced to 180 months’ imprisonment. In calculating 
his sentence, the district court found that York’s three prior convictions for Indiana 
burglary qualified as violent felonies under the Armed Career Criminal Act, requiring a 
minimum sentence of 15 years’ imprisonment. See 18 U.S.C. § 924(e). York appealed, 
arguing that Indiana burglary does not qualify as a violent felony because, he contends, 
                                                 
* We have agreed to decide this case without oral argument because the issues have 

been authoritatively decided. See FED. R. APP. P. 34(a)(2)(B). 
No. 16‐3886                                                                           Page 2 
 
it is broader than the generic definition of burglary referred to in the ACCA. But we 
recently rejected his argument in United States v. Perry, 862 F.3d 620 (7th Cir. 2017), 
petition for cert. filed (U.S. Nov. 2, 2017) (17‐6681), so we affirm. 
         
        The ACCA defines a “violent felony,” in relevant part, as a felony “that…is 
burglary.” Id. § 924(e)(2)(B)(ii). The term “burglary” in this context refers to “generic” 
burglary, which the Supreme Court has defined as “an unlawful or unprivileged entry 
into, or remaining in, a building or other structure with intent to commit a crime.” 
Taylor v. United States, 495 U.S. 575, 598 (1990). Indiana law defines basic burglary in 
nearly identical terms: “break[ing] and enter[ing] the building or structure of another 
person, with intent to commit a felony or theft in it.” IND. CODE § 35‐43‐2‐1. (Indiana 
punishes burglaries more severely if additional factors are present, such as burglaries of 
dwellings, those that result in injuries, or those that involve deadly weapons. See id.) 
         
        In Perry, this court applied the categorical approach to evaluating statutes, Mathis 
v. United States, 136 S. Ct. 2243, 2248 (2016), and determined that basic Indiana burglary 
does not “sweep[] more broadly” than generic burglary. Perry, 862 F.3d at 622–23 
(quoting Descamps v. United States, 133 S. Ct. 2276, 2283 (2013)). Because the offenses 
categorically matched each other, we deemed basic Indiana burglary convictions valid 
predicate offenses under § 924(e)(2)(B)(ii). Id. at 624. We then relied on Perry in 
United States v. Foster, —F.3d—, No. 17‐1703, 2017 WL 6168600 (7th Cir. 2017), to rule 
that when an Indiana burglary conviction involves an additional factor, such as a 
deadly weapon, see IND. CODE § 35‐43‐2‐1 (1986), it also qualifies as a violent felony. We 
explained that the conviction required the same elements, plus a narrowing aggravating 
element, as the Indiana burglary statute examined in Perry. 
         
        York pleaded guilty to illegal possession of a firearm under § 922(g)(1), and his 
three prior convictions for Indiana burglary necessarily qualify as violent felonies under 
this court’s precedent. His arguments characterizing the Indiana burglary statute as 
overbroad have been rejected in Perry and Foster. And we are not persuaded that any 
reason exists for revisiting our holding in either case. 
         
                                                                                  AFFIRMED